PITTS, Chief Justice.
This is a companion case to Latimer v. Walgreen Drug Company of Texas, Tex.Civ.App., 233 S.W.2d 209. The transcript and statement of facts are the same in both cases except for the names of the plaintiffs or appellants in the two cases. There is no material difference in the two cases in so far as the facts and law are concerned. The cases were consolidated and tried together in the trial court and the issues are the same in both cases. The cases were consolidated by motion of the parties in this court and the same issues are presented on the same briefs. The opinion handed down today in the case styled Latimer v. Walgreen Drug Company of Texas, applies to all of the issues raised and presented in this case and that case is here referred to for all purposes in so far as this case is concerned.
For all of the reasons stated in the opinion rendered in Bertha Latimer v. Walgreen Drug Company of Texas, the judgment of the trial court in this case is affirmed.